Citation Nr: 0714590	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  06-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD), in excess of 30 percent from February 
26, 1996, and in excess of 50 percent from January 3, 2005.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which granted service connection for 
PTSD and assigned a 30 percent evaluation.  The effective 
date was February 26, 1996, the date of an informal claim for 
service connection.  

The veteran does not argue that he is entitled to an 
evaluation in excess of 70 percent for PTSD.  Rather, he 
argues that the 70 percent evaluation for PTSD should be 
effective earlier than June 3, 2005.  He contends that the 
effective date should be February 26, 1996.  The veteran 
further notes that he is seeking a schedular 70 percent 
evaluation for PTSD for this period, not a total rating based 
on individual unemployability (TDIU), as he was employed.  

Nevertheless, the procedural history of the veteran's claim 
requires the Board to analyze the issue on appeal as 
entitlement to an increased initial evaluation.  The RO 
considered correspondence received from the veteran on 
January 3, 2005, to be a new claim for an increased 
evaluation.  Thereafter, the RO assigned a 50 percent 
evaluation from January 3, 2005, and a 70 percent evaluation 
from June 3, 2005.  The Board finds that the January 2005 
correspondence constitutes a notice of disagreement with the 
June 2004 rating decision.  38 C.F.R. § 20.201 (2006).  The 
Board must therefore characterize the veteran's earlier 
effective date claim as a claim for an increased initial 
evaluation.  

In an April 2007 informal hearing presentation, the veteran's 
representative contended that a September 2003 statement from 
the veteran constitutes an implied claim for service 
connection for a skin condition, secondary to his service-
connected PTSD.  Such a claim has not been adjudicated.  The 
Board refers this to the RO for appropriate action.  

The veteran's claims file is associated with the RO in St. 
Louis, Missouri. 


FINDING OF FACT

The competent medical evidence, overall, shows that from 
February 26, 1996 to June 2, 2005, the veteran's PTSD did not 
result in suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; or inability to 
establish and maintain effective relationships.


CONCLUSIONS OF LAW

The criteria for an initial evaluation for PTSD of 50 
percent, but not higher, from February 26, 1996 have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.132, Diagnostic Code 9411 (prior to 
November 7, 1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The diagnostic criteria for evaluating mental disorders were 
revised effective November 7, 1996.  The timing of this 
change requires the Board to consider the claim under the 
pre-amended regulations for any period prior to the effective 
date of the amended diagnostic codes.  Thereafter, the Board 
must analyze the evidence dated after the effective date of 
the amended regulations and consider whether a rating higher 
than the pre-amended rating is warranted.  See VAOPGCPREC 7-
2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the previous criteria, a 50 percent evaluation is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired; by reason of psychoneurologic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment. A 70 
percent disability rating is warranted for severe impairment 
in the ability to establish and maintain effective or 
favorable relationships with people and psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Diagnostic Code 9411 (effective prior to 
November 7, 1996).

Under the revised criteria, a 50 percent evaluation is 
warranted by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9411 (effective from November 7, 1996).

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities: speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Diagnostic Code 9411 (effective from November 
7, 1996).

VA outpatient treatment records show that in February 1996, 
the veteran denied suicidal homicidal ideation.  He worked 
full time and remained active when not at work.  He had no 
urgent needs and no further mental health clinic sessions 
were to be scheduled.  

In March 1996, the veteran had an Axis V GAF score of 35 with 
major impairment in several areas: social, symptomatic and 
vocational.  Although he had been able to hold a job, he was 
currently unemployed because of poor concentration.  He was 
divorced but had a girlfriend.  The report provides that he 
had recurrent intrusive distressing recollections.  He denied 
distressing dreams, that he knew of.  He had experienced only 
one flashback, about four or five years earlier.  He used to 
avoid thoughts, feelings, and conversations that aroused 
recollections.  He currently did avoid activities, places and 
people that arouse recollections,  He had a reduced range of 
affect, irritability and anger outbursts, difficulty 
concentrating, hypervigilance and exaggerated startle 
response.

Outpatient reports provide that the veteran had GAF scores of 
45 in October 1999 and January 2000.  In January 2000 , he 
was jailed after assaulting a security guard who was 
escorting him from a casino. 

The report of an April 2004 VA examination provides that the 
veteran was able to maintain personal hygiene and activities 
of daily living.  His memory was a problem.  He had no 
obsessive thoughts or ritualistic behavior.  The examiner 
noted that in short, the veteran showed signs and symptoms of 
anxiety and depression.  The veteran often re-experienced his 
time in Vietnam, was easily angered, avoided social 
interactions when possible, and had nightmares and 
flashbacks.  The Axis V GAF was 60, mild to moderate 
problems.  The examiner summarized that the veteran's PTSD 
had led to occupational and social impairment as well as 
panic attacks, memory problems and sleep impairment.  The 
veteran was often somewhat depressed and was generally quite 
anxious.  He was generally able to function staisfactorily on 
the job but had many periods in the past when he was unable 
to do so.  The veteran was noted to live with his girlfriend 
and her family.  

The report of a January 2005 VA examination provides that the 
veteran's symptoms included recurrent and intrusive 
recollections of his Vietnam experiences on a daily basis, 
psychological distress in response to stimuli that arouse 
recollections of his Vietnam experiences, social detachment, 
restricted range of affect, efforts to avoid certain 
activities or situations that arouse recollections of 
Vietnam, sleep disturbance, irritability and anger outbursts, 
concentration difficulty, hypervigilance, and exaggerated 
startle response.  The Axis V GAF score was 50, reflecting 
serious chronic PTSD symptoms, accompanied by serious 
impairment in social functioning and moderate impairment in 
occupational functioning.  The condition had apparently 
worsened since the last VA examination with increased anger 
and irritability, social withdrawal, sleep disturbance and 
consternation/memory difficulties.  

During a September 2005 hearing at the RO, the veteran 
testified about his employment history and reviewed treatment 
records.

The veteran testified during a September 2006 hearing before 
the undersigned Veterans Law Judge that he did not work from 
1996 to 1999.  He then went to Service Officer's school and 
in December 2000 became a Service Officer for Vietnam 
Veterans of America.  He worked until October 2005.  

Based on a thorough review of the record, the Board finds 
that the foregoing evidence supports an initial evaluation 
for PTSD of 50 percent, effective February 26, 1996, under 
the previous or the revised criteria.  The evidence shows 
that during this period the veteran's PTSD considerably 
impaired his ability to establish or maintain effective or 
favorable relationships with people, and reduced his 
reliability, flexibility and efficiency levels as to result 
in considerable industrial impairment.  Diagnostic Code 9411.  

The veteran's PTSD also resulted occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, impairment of short- and 
long-term memory, impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9411 (from November 7, 1996).

The Board also finds that, overall, the preponderance of the 
evidence is against an initial evaluation for PTSD in excess 
of 70 percent, prior to June 3, 2005.  The foregoing evidence 
of record does not show suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; or inability to establish and maintain effective 
relationships.  Diagnostic Code 9411.

The Board also finds that the veteran's GAF scores are 
evidence against a 70 percent initial evaluation, prior to 
June 3, 2005.  

By definition, the Global Assessment of Functioning (GAF) 
scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness, and does not include impairment in functioning due 
to physical (or environmental) limitations.  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 
C.F.R. § 4.125 (2006).

According to the GAF Scale, a score between 51 and 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
score between 41 and 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A score of between 31 and 40 represents some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school) (emphasis in original).  DSM-IV at 32; 
38 C.F.R. § 4.125.

Overall, the veteran's GAF scores show that his PTSD has 
ranged in severity during the relevant period, primarily 
causing moderate or serious symptoms.  When viewed in the 
context of the VA examination and treatment reports as 
analyzed above, however, the GAF scores do not support a 70 
percent evaluation.  

The veteran's own contentions do not support his claim.  As a 
general matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  The veteran himself is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
his service-connected PTSD warrants an initial evaluation in 
excess of 70 percent, prior to June 3, 2005.

In sum, the evidence shows that the veteran is entitled to an 
initial evaluation for PTSD of 50 percent, effective February 
26, 1996.  The preponderance of the evidence is against an 
initial evaluation for PTSD in excess of 70 percent, prior to 
June 3, 2005.  As the preponderance of the evidence is 
against such an evaluation, the benefit of the doubt doctrine 
is not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in April 2005 and March 
2006; rating decisions dated in June 2004, March 2005 and 
June 2005; and statements of the case dated in July 2005 and 
December 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim 
(including an increased initial evaluation), the evidence 
considered, the pertinent laws and regulations (including an 
increased initial evaluation), and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  VA 
provided Dingess notice in March 2006.  Simply stated, based 
on the notice already provided to the veteran cited above, a 
further amended notice to the veteran would not provide a 
basis to grant these claims.  Moreover, neither the veteran 
nor his representative has made any showing or allegation 
that the content of the VCAA notice resulted in any prejudice 
to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      


ORDER

An initial evaluation for PTSD of 50 percent, but not higher, 
from February 26, 1996 is granted, subject to the rules and 
regulations governing the award of monetary benefits.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


